 


109 HRES 761 IH: To commend the University of Florida Gators for their historic win in the 2006 National Collegiate Athletic Association Division I Men’s Basketball Tournament.
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 
2d Session 
H. RES. 761 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Stearns (for himself, Mr. Miller of Florida, Ms. Ginny Brown-Waite of Florida, Mr. Meek of Florida, Mr. Feeney, Mr. Mack, Mr. Crenshaw, Mr. Boyd, Mr. Lincoln Diaz-Balart of Florida, Mr. Hastings of Florida, Mr. Davis of Florida, Ms. Wasserman Schultz, Mr. Foley, Ms. Corrine Brown of Florida, Mr. Bilirakis, Ms. Ros-Lehtinen, Mr. Shaw, Mr. Mica, Mr. Weldon of Florida, Mr. Young of Florida, Mr. Putnam, Mr. Keller, Mr. Mario Diaz-Balart of Florida, and Ms. Harris) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
To commend the University of Florida Gators for their historic win in the 2006 National Collegiate Athletic Association Division I Men’s Basketball Tournament. 
 
 
Whereas on April 3, 2006, the University of Florida Gators defeated the UCLA Bruins 73–57 in the finals of the NCAA Division I Men’s Basketball Tournament in Indianapolis, Indiana; 
Whereas the Gators are the first team in the State of Florida to win a men’s basketball national championship; 
Whereas the Gators’ head coach Billy Donovan is one of only three people to both play in a Final Four and coach a team to a NCAA men’s basketball championship; 
Whereas Billy Donovan is the second youngest coach to win a national championship, behind Bobby Knight who won his first national title at age 35; 
Whereas Joakim Noah was named Most Outstanding Player of the Final Four, with 16 points, 9 rebounds, 3 assists, and a title game-record 6 blocked shots; 
Whereas Joakim Noah set records for most blocks in a Final Four (10) and in an NCAA Tournament (29); 
Whereas the Gators finished their season an impressive 33–6, including a 17 game winning streak, despite entering the season unranked; 
Whereas the Gators had 5 starters—4 sophomores and a junior—with double-figure scoring averages; 
Whereas the Gators held the Bruins to 22 of 61 shots (36.1 percent) and 3 of 17 three pointers (17.6 percent); 
Whereas the Gators contributed Joakim Noah, Corey Brewer, Taurean Green, and Lee Humphrey to the All Tournament team, to join Jordan Farmar of UCLA; 
Whereas the Gators’ 16-point average margin of victory was the highest by a champion in 5 years; 
Whereas the Gators showed tremendous selflessness and teamwork, with each player maintaining a positive assist to turnover ratio; 
Whereas the Gators defeated the George Mason Patriots to earn the Championship Game appearance, 73–58; 
Whereas each player, coach, trainer, manager, and staff member dedicated this season and their efforts to ensure that the Florida Gators reached the pinnacle of college basketball; and 
Whereas residents of Florida and Gator Nation fans worldwide are to be commended for their longstanding support, perseverance, and pride in the team: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the Florida Gators for their historic win in the 2006 National Collegiate Athletic Association Division I Men’s Basketball Tournament; 
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in helping the University of Florida Gators win the tournament; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to University of Florida President J. Bernard Machen and head coach Billy Donovan for appropriate display.  
 
